DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-12, 14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacharias (U.S. Pub. 2016/0128869 A1, hereinafter “Zacharias”).
Regarding claim 1, Zacharias discloses a phacoemulsification apparatus, comprising: 
a phacoemulsification probe 800 (see Figs 13A-13F) comprising a fluid channel 110 (see Fig. 13C) for exchanging fluid with an eye of a patient; and 
an electromechanical valve (located within a valve portion 820; see Fig. 13C and para [0204]), which is coupled with the fluid channel and is configured to regulate a flow of the fluid through the fluid channel, the electromechanical valve comprising: 
a cylinder 292 (Fig. 13C); 
a piston 824 (Fig. 13C) inside the cylinder, wherein the piston divides the cylinder volume into a first cavity 112 that is in fluid communication with the fluid channel, and a second, closed, cavity 292 (Fig. 13F), and wherein the piston is configured to move inside the cylinder so as to regulate the flow of the fluid (see para [0204] disclosing the piston 824 moving within the cylinder 292); and 
one or more fluid communication links 826, 172 and/or 174 (Fig. 13C), which are formed between the first and second cavities, and configured to allow the fluid to flow between the first and second cavities during motion of the piston (see para [0204] disclosing that motion of an actuator 270 produces oscillation of a shaft that causes window 826 overlap with passages 172, 174 in an alternating manner, thus producing fluid communication between the cavities 292 and 112)
an electromechanical mechanism, such as a motor 260 (Fig. 2A) that is configured to move the piston (via a linear actuator 270; see para [0165]).
Regarding claims 2 and 3, Zacharias discloses that the fluid channel comprises an irrigation channel for delivering irrigation fluid into the eye, or an aspiration channel for evacuating emulsified lens material from the eye (i.e., line 110 can be used for either irrigation or aspiration depending on the fluid communication of the channel with either the source of irrigation or the source of aspiration; see also Figs. 13A-13D and para [0200]). 
Regarding claim 5 and 7, Zacharias discloses that the one or more fluid communication links comprise one or more slots/bores 826 on a surface of the piston (see Figs. 13E-13F).
Regarding claim 9, Zacharias discloses that the valve is configured for one-time use (it is understood that the valve can be used once, or more than once, without being physically modified).
Regarding claim 10, Zacharias discloses a method for regulating fluid flow in a phacoemulsification system, comprising: providing a phacoemulsification apparatus according which is substantially recited in claim 1 above (and for brevity, not repeated herein); and actuating the electromechanical valve with the electromechanical mechanism to cause the piston to move within the cylinder to regulate the fluid flow within the fluid channel (see para [0204] disclosing the piston 824 moving within the cylinder 292).
Regarding claims 11 and 12, Zacharias discloses that the fluid channel comprises an irrigation channel for delivering irrigation fluid into the eye, or an aspiration channel for evacuating emulsified lens material from the eye (i.e., line 110 can be used for either irrigation or aspiration depending on the fluid communication of the channel with either the source of irrigation or the source of aspiration; see also Figs. 13A-13D and para [0200]). 
Regarding claims 14 and 16, Zacharias discloses that the one or more fluid communication links comprise one or more slots/bores 826 on a surface of the piston (see Figs. 13E-13F).
Regarding claim 18, Zacharias discloses that the valve is configured for one-time use (it is understood that the valve can be used once, or more than once, without being physically modified).
Regarding claim 19, Zacharias discloses that regulating the fluid flow within the fluid channel comprises blocking the flow of fluid through the fluid channel (i.e., fluid flow is blocked by the movement of the piston into a blocking position; see para [0200] and [0204]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (U.S. Pub. 2016/0128869 A1) in view of Jansen (U.S. Pub. 2018/0304012 A1, hereinafter “Jansen”).
Regarding claims 4, 6, 13 and 15, it is noted that Zacharias does not appear to disclose that the one or more fluid communication links comprise one or more bores in the cylinder or slots on a surface of the cylinder.
Jansen discloses a cylinder and a piston for traveling within the cylinder, and one or more slots or half-bores 14 (Fig. 2) in the surface of the cylinder that interact with the piston (see paras [0022], [0025], [0031], [0033]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Zacharias so that the one or more fluid communication links comprise one or more bores in the cylinder or slots on a surface of the cylinder, as taught in Jansen, in order to permit fluid, such as gas, to bypass the piston an therefore seal the chamber, thereby equalizing pressure within the chamber as the piston is advanced therethrough (see Jansen at paras [0031] and [0033]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias (U.S. Pub. 2016/0128869 A1) in view of Makihara (U.S. Pat. 6,383,203 B1, hereinafter “Makihara”).
Regarding claims 8 and 17, it is noted that Zacharias does not appear to disclose that the electromechanical mechanism comprises an electromagnet, and wherein the piston is magnetically-actuated.
Makihara disclose a phacoemulsification apparatus with a drive source in the form of a piston that is reciprocated by a electric motor and an electromagnet (see col. 6, lines 3-8).
A skilled artisan would have found it obvious at the time of the invention to modify the electromechanical mechanism to comprise an electromagnet, such that the piston is magnetically actuated, as an electromagnetic actuation mechanism was desirable at the time of the invention for its minimal and light size and convenience of handling (as taught in Makihara at col. 6, lines 6-8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/19/2022